Exhibit 10.1
















SUMMARY PLAN DESCRIPTION


OF


PAPA JOHN’S INTERNATIONAL, INC.


SEVERANCE PAY PLAN


May 1, 2012
















 
 

--------------------------------------------------------------------------------

 

SUMMARY PLAN DESCRIPTION


OF


PAPA JOHN’S INTERNATIONAL, INC.


SEVERANCE PAY PLAN




This Summary Plan Description is intended to summarize the provisions of the
Papa John’s International, Inc. Severance Pay Plan (the "Plan").  The purpose of
the Plan is to provide severance benefits to certain eligible employees of Papa
John’s International, Inc. and its subsidiaries as designated by the
Administrator (as defined below) whose employment with the Company and its
subsidiaries terminates under certain prescribed conditions.  The term “the
Company” in this summary plan description shall mean the Company and its
subsidiaries, unless the context otherwise requires.


Section 1.
General Information.



 
A.
Name of Plan.  The name of the Plan is the Papa John’s International, Inc.
Severance Pay Plan.  The effective date is May 1, 2012.



 
B.
Company.  The Company is Papa John’s International, Inc.  The Employer
Identification Number of the Company 61-1203323.  The Administrator shall have
the discretion to designate which subsidiaries of the Company are included
within the scope of the Plan, such that employees of any subsidiaries designated
as outside the scope of the Plan would not be eligible to be participants in the
Plan.  Until otherwise designated by the Administrator, the following
subsidiaries of the Company shall be included within the scope of the
Plan:  Papa John’s USA, Inc., PJ Food Service, Inc., Trans Papa Logistics, Inc.,
Star Papa LP, Risk Services, Inc. and Preferred Marketing Solutions, Inc.



 
C.
Administrator.  The Plan is administered by the Company (the "Administrator"). 
The Administrator is responsible for maintaining records, determining
eligibility and making decisions with respect to claims for benefits.  The
Administrator, in its discretion, shall adopt such rules for the administration
of the Plan as he or she considers desirable, and may construe the Plan, correct
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan.  Any actions taken pursuant to this paragraph are
discretionary actions of the Administrator, and shall be conclusive and binding
on all parties, subject to the claims procedure in Section 5.



 
-2-

--------------------------------------------------------------------------------

 
 
 
D.
Addresses and Telephone Numbers.  The business address of the Company is 2002
Papa John’s Boulevard, Louisville, Kentucky 40299-2367 and the telephone number
is (502) 261-7272.



 
E.
Application for Benefits or Inquiries.  Any application for benefits, claims,
requests for information, inquiries about the Plan or inquiries about present or
future rights under the Plan must be submitted to the Administrator in writing,
by mail, addressed to the Administrator, Papa John’s International, Inc., 2002
Papa John’s Boulevard, Louisville, Kentucky 40299-2367, Attention:  Head of
Human Resources.



 
F.
Type of Plan.  The Plan is an employee welfare benefit plan designed to provide
severance benefits to certain eligible employees whose employment with the
Company terminates under certain prescribed conditions.



Benefits under this Plan are not insured by the Pension Benefit Guaranty
Corporation.


 
G.
Service of Process.  The Company has been designated as the agent for the
service of legal process.



 
H.
Funding.  Plan benefits are not paid from a trust or similar funding
arrangement.  The Plan is self-funded by the Company.



Section 2.
Eligibility for Participation and Severance Benefits.



 
A.
The Company will provide the severance benefits set forth in this Plan to
regular full-time employees of the Company that work at least 32 hours per
week,  who experience a loss of employment due to a reduction in force (RIF),
permanent layoff, position elimination or, for Vice Presidents and above,
termination of employment by the Company without cause.  Notwithstanding the
foregoing, (i) restaurant level team members below the level of Director of
Operations are not eligible to participate in this Plan and (ii) only U.S.
employees of the Company or a subsidiary of the Company designated by the
Administrator to be within the scope of the Plan may be considered eligible to
participate in this Plan. All decisions with respect to eligibility to
participate in the Plan or eligibility for severance benefits under the Plan
will be made by the Administrator, subject to the claims procedure contained in
Section 5 below.



 
B.
The Severance Schedule set forth in the attachment to this summary plan
description provides the amount of severance payment for which employees will be
eligible in connection with any termination of employment resulting from a RIF,
permanent layoff, position elimination, and for Vice Presidents and above,
termination of employment by the Company without cause.  The Severance Schedule
may be modified only upon the approval of The Board of Directors of the Company
(the “Board”) or the Compensation Committee of the Board.  The Chief Executive
Officer of the Company determines all position levels within the Severance
Schedule. All amounts set forth on the Severance Schedule are in addition to
payout of credited but unused vacation time, which such credited but unused
vacation time shall be paid in a lump sum in the first regularly scheduled
payroll following the date of the termination of employment in accordance with
Company policy.

 
 
-3-

--------------------------------------------------------------------------------

 

 
 
C.
For purposes of this Plan, “cause” means, as determined by the Board, and unless
otherwise defined in an employment agreement between the eligible employee and
the Company, (i) gross negligence or willful misconduct in connection with the
performance of duties; (ii) conviction of a criminal offense (other than minor
traffic offenses) that is, or may reasonably be expected to be, injurious to the
Company, its business, reputation, prospects, or otherwise; (iii) material
breach of any term of any agreement between the eligible employee and the
Company, including any employment, consulting or other services,
confidentiality, intellectual property, non-competition or non-disparagement
agreement; (iv) acts or omissions involving willful or intentional malfeasance
or misconduct that is, or may reasonably be expected to be, injurious to the
Company, its business, reputation, prospects, or otherwise; or (v) commission of
any act of fraud or embezzlement against the Company. 



 
D.
If the severance is in connection with the sale or transfer of a facility or the
Company to a third party, and the employee accepts employment with the party
acquiring the facility or declines a reasonable and comparable position with the
acquiring party, that employee will not be entitled to any severance payment
from the Company.



 
E.
If the severance is in connection with an internal restructuring within the
Company, and the employee accepts a new position with the Company or declines a
reasonable and comparable position with the Company, that employee will not be
entitled to any severance payment from the Company



 
F.
No Duplication of Benefits.  This Plan may not constitute all of the agreements
between the eligible employees and the Company providing for severance payments
in connection with a termination of employment; provided, however, that if an
eligible employee is entitled to severance payments pursuant to this Plan and
pursuant to any other oral or written agreements, commitments or understandings
calling for severance payments in connection with a termination of employment,
the severance payments paid to the employee by the Company in connection with
such termination of employment shall be limited to the greater of (i) severance
payments provided pursuant to this Plan or (ii) severance payments provided by
the Company pursuant to such other oral or written agreements, commitments or
understandings.  If the employee is entitled to severance payments pursuant to
this Plan and pursuant to any other oral or written agreements, commitments or
understandings calling for severance payments in connection with a termination
of employment, the employee shall determine, in the employee's sole discretion,
by notice given in writing to the Company, which payments are greater.

 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 3.
Severance Administration.



 
A.
For Vice Presidents and above, the severance amount (excluding any pro-rata
bonus) shall be paid as salary continuation over the severance period set forth
in the Severance Schedule beginning on the first regularly scheduled payroll
period coincident with or after delivery of the General Release (as defined in
Section 3.E below) and expiration of any revocation period without revocation
occurring. The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the expiration of the revocation period
for the General Release under the terms of this Plan applied as though such
payments commenced immediately upon the employee’s termination of employment,
and any payments made thereafter shall continue as provided herein. For Vice
Presidents and above, any pro-rata bonus payable to the employee shall be paid
to the employee in the same manner and at the same time that the corresponding
incentive-based compensation plan bonus payments are made to current employees
of the Company, but no earlier than the first regularly scheduled payroll period
following the expiration of all applicable rescission periods provided by law
and no later than March 15th of the year following the year in which the loss of
employment occurs.  For all other positions, the severance amount shall be paid
in a lump sum payment coincident with or after delivery of the General Release
and expiration of any revocation period without revocation occurring.  Severance
pay is subject to tax withholdings as required by law.  In addition to the
payment of the severance amount, if the employee should elect it, the employee
and covered dependents shall at the expense of the Company be entitled to
continued participation under the same terms and conditions in such medical and
dental coverage in which the employee and the employee’s dependents were
participating immediately prior to the date of termination for the time period
set forth in the Severance Schedule attached to this summary plan
description.  Such medical and dental coverage shall be provided pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
B.
Notwithstanding anything to the contrary in this Plan, to the extent any portion
of an employee’s severance pay is not exempt from Section 409A of the Internal
Revenue Code, but would otherwise be payable within the first six (6) months
following the date of the employee’s date of termination, such severance pay
will not be paid to the employee until the first payroll date of the seventh
(7th) month following the date of termination.



 
C.
No employee discharged for "cause" shall be entitled to any severance payment
under this Plan, unless specifically approved by the Chief Executive Officer of
the Company. In addition, an employee shall not receive severance payments if
employment terminates due to (i) voluntary resignation, (ii) death, (iii)
disability, (iv) retirement, (v) failure to return from a leave of absence, (vi)
temporary layoff, or (vii) any other reason than termination as provided in
Section 2.A.



 
D.
Specific procedures for carrying out severance will be coordinated with the
Human Resources Department.



 
E.
As a condition of eligibility for severance under this Plan, employees will be
required to (i) execute a general release in a form satisfactory to the Company
within twenty-one (21) days of termination of employment (the “General
Release”), (ii) return all Company property held by such employee, (iii) hold
confidential any and all information concerning the Company with respect to its
business, plans and strategies, customers, operations, finances, assets
(including intellectual property), employees or otherwise, (iv) cooperate with
the Company to facilitate the transition of matters with which the employee is
familiar or is responsible to other employees and make himself reasonably
available to answer questions or give assistance after his severance from
employment, (v) arbitrate any disputes between the Company and such employee and
(vi) execute and deliver such forms as the Administrator in its sole discretion
shall decide, including an agreement to honor the terms of any non-competition,
non-solicitation and non-disparagement covenants and any other agreements, as
applicable.  Notwithstanding the foregoing, eligible employees will have
forty-five (45) days following the date of termination to execute a General
Release if such longer period is required by the Age Discrimination in
Employment Act of 1967.  If, in the judgment of the Administrator, the
participant violates any of these conditions, the Administrator may elect to
either require repayment of the severance allowance paid or discontinue the
payment of severance benefits.  If the twenty-one (21) day or forty-five (45)
day post-termination period, as applicable, begins in one taxable year and ends
in the next taxable year, regardless of when the participant executes the
release during such period, the General Release will be deemed to have been
executed in the later taxable year.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
F.
All severance payments made pursuant to the terms of this Plan shall be subject
to any and all Company recoupment or “clawback” policies of the Company, or
required by law or regulation, whether currently in place or adopted in the
future.



 
G.
Nothing in this Plan shall be construed to constitute an employment contract or
a future right of employment; rather, all employment with the Company continues
to be at-will.



 
H.
Except as set forth in this Plan, the Company does not have, and will not have,
any obligation to provide any employee at any time in the future with any
severance benefits.



 
-7-

--------------------------------------------------------------------------------

 


Section 5.
Claims Procedure.



 
Any claims concerning eligibility, participation, benefits or other aspects of
the Plan must be submitted in writing and directed to the Administrator within
sixty (60) days of receiving the disputed benefit.  Within thirty (30) days
after receiving a claim, the Administrator will (i) either accept or deny the
claim completely or partially and (ii) notify the participant of acceptance or
denial of the claim.  If a claim is partially or wholly denied, the
Administrator will provide a written denial to the participant no later than
thirty (30) days from receipt of the initial claim request.  The written denial
shall include specific reasons for the denial, specific references to the Plan
provisions upon which the denial was based, a description of any additional
material or information necessary for the participant to perfect the claim, an
explanation of why such material is necessary and instructions on the Plan’s
claim review procedure.  If the Administrator requires additional time to
process a claim because of special circumstances, the Administrator, in its sole
discretion, may extend the period thirty (30) additional days.  The
Administrator must notify the participant of any such extension prior to the
expiration of the thirty (30) day period commencing from the date the
Administrator first received written submission of the claim.
 
The participant may request in writing to the Administrator a review of a denied
claim within thirty (30) days of receipt of such denial.  Such written request
must contain an explanation as to why the participant is seeking a review.  A
decision on such review will be rendered in writing within thirty (30) days of
the Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible but no later than sixty (60) days
after receipt of the request for review provided that written notice is provided
to the participant or the participant’s authorized representative before the
extension commences.  A written notice affirming the denial of a claim will set
forth the specific reasons for the decision and make specific reference to Plan
provisions upon which the decision or appeal is based.  In preparation for
filing such a request for review, the employee or his or her duly authorized
representative may review pertinent plan documents and employment records, and
as part of the written request for review, may submit issues and comments
concerning the claim.  No claim may be brought before or submitted to a court of
law or other governmental entity unless and until the claims process under this
Section 5 has been exhausted.



 
-8-

--------------------------------------------------------------------------------

 


Section 6.
Statement of ERISA Rights.



 
As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 ("ERISA"). ERISA
provides that all Plan participants shall be entitled to:



 
1.
Examine, without charge, all Plan documents at the office of the Head of Human
Resources of the Company, or such other location designated by the
Administrator.



 
2.
Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator.



 
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit
plan.  The people who operate your Plan, called "fiduciaries" of the Plan, have
a duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries.  No one, including your employer or any other person, may
fire you or otherwise discriminate against you in any way to prevent you from
exercising your rights under ERISA.  If your claim for a benefit under the Plan
is denied in whole or in part you must receive a written explanation of the
reason for the denial. You have the right to have the Administrator review and
reconsider your claim.  Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request materials from the Administrator and
do not receive them within 30 days, you may file suit in a federal court.  In
such a case, the court may require the Administrator to provide the material and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or federal court.  If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous. If you have any questions about your Plan, you should
contact the Administrator.  If you have any questions about this statement or
about your rights under ERISA, you should contact the nearest Office of the U.S.
Labor-Management Services Administration, Department of Labor.

 
 
-9-

--------------------------------------------------------------------------------

 
 
Section 7.
Termination or Amendment of the Plan.



 
The Company reserves the rights to amend or terminate the Plan at any
time.  Termination or amendment of the Plan shall not affect the rights of any
employee to benefits accrued prior to such termination or amendment, as the case
may be, to the extent such amount is payable under the terms of the Plan prior
to the effective date of such termination or amendment.  Benefits under the Plan
accrue at the time employment is terminated.

 
 
-10-

--------------------------------------------------------------------------------

 
 
Severance Schedule


 
●
Vice Presidents and above:

 
o
Six months base salary (paid over six month severance period) and COBRA coverage
continuation benefits

 
o
Pro-rata portions of any bonus payouts based upon period of service during the
year employment terminates under any incentive-based compensation plans then in
effect (provided that any applicable performance measures are achieved)

 
o
Six months outplacement services



 
●
Sr. Directors and Directors:

 
o
Three months base salary plus one week for each year of service, with a maximum
of six months total severance (paid in a lump sum)

 
o
Three months COBRA coverage continuation benefits

 
o
Three months outplacement services



 
●
Sr. Managers and Managers:

 
o
One month base salary plus one week for each year of service, with a maximum of
three months total severance (paid in a lump sum)

 
o
Two months COBRA coverage continuation benefits

 
o
Two months outplacement services



 
●
All other team members:

 
o
One month base salary plus one week for each year of service, with a maximum of
three months total severance (paid in a lump sum)

 
o
One month COBRA coverage continuation benefits

 
o
One month outplacement services





-11-

--------------------------------------------------------------------------------

 



